PD-1430-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                       Transmitted 12/1/2015 5:15:52 PM
                                   NO   Pn-14.^0-14                      Accepted 12/2/2015 9:30:12 AM
                                                                                        ABELACOSTA

 SHELLEY WALKER                            § IN THE                              ^q              CLERK
 VS.                                       §    TWELFTH COURT                U              o-l-lf
 THE STATE OF TEXAS                        §3   OF APPEALS              „rtl irvr rtl_ filed in
                                                                        COURT OF CRIMINALAPPEALS

                                                                              December 2, 2015
                       MOTION TO EXTEND TIME TO FILE
                              BRIEF ON THE MERITS                          ABELACOSTA, CLERK

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Shelley Walker, Appellant in the above styled and numbered cause,

and moves this Court to grant an extension of time to file a petition for discretionary

review, pursuant to Rule 68.2(C) and 10.5(b) of the Texas Rules of Appellate Procedure,
and for good cause shows the following:

       1.    This case is on appeal from the 241st District Court of Smith County,

             Texas.

       2.    The case in the trial court was styled the State of Texas v. Shelley

             Walker, and numbered 241-0593-12.

       3.    Appellant was convicted of Injury to a Child and was assessed a sentence

             of twenty-five (25) years in the Texas Department of Criminal Justice -
             Institutional Division.

       5.    The petition for discretionary review was filed due by November 17, 2014.

             Th Court granted the petition and the brief on the merits was due

             November 13, 2015.

       6.    On November 13, 2015 an extension of time on the brief on the merits

             was filed and granted. The new date was November 30, 2015.

       Counsel requests an extension of one (l) day due to the number of brief currently
due with deadlines, and the number of appellate matters completed since the extension

was granted. Additionally, Counsel was retained recently to represent Mrs. Walker

in this matter.
      Counsel submitted the Appellant's Brief in Steven Moore v. State of Texas,

cause no. 12-15-00195-CR with no further extensions on November 30, 2015 with the

Twelfth Court of Appeals.

      6.    Appellant requests an extension of time due to the following facts and

      circumstances.

            Counsel has been in State Court on the following dates within the last

            thirty days:

            A.     On November 2, 2015, Counsel was in the 294th Judicial District
                   Court of Van Zandt County, Texas for trial docket call for State of

                  Texas v. Rodney Morris, cause no. CR13-00459. Mr. Morris was

                  set in the top ten (10) on the docket along with seven (7) other
                  Defendants represented by counsel on that particular day.

            B.     On November 3, 2015, Counsel was in the County Court of Smith

                   County, Texas for probate docket for In the Estate of Jack T.

                  Welch, cause no. 40894-P.

            C.     On November 4, 2015, Counsel was in the County Court at Law

                   and County Court at Law No. 2 of Smith County, Texas for trial

                  docket call with various Defendants.

            D.     On November 5, 2015, Counsel was in 8th Judicial District Rains
                   County, Texas for a re-sentencing hearing on State of Texas v.

                   Charles Michael Walker, cause no. 5267.

            E.    On November 10, 2015, Counsel participate in the Appellate

                  Delphi Panel Webinar.     Counsel is currently sitting as a panel

                  member.

            F.    On November 12, 2015, Counsel was in the 294th Judicial District
                  of Van Zandt County, Texas for pre-trial docket call and/or

                  arraignment which he currently represents twenty-three (23)
      defendants on the docket. Many of the Defendants have multiple

      cases.


G.    On November 18, 2015, Counsel was at trial docket call in the

      County Court at Law with various Defendant's.

H.    On November 23, 2015, Counsel was at a status hearing regarding

      competency on State of Texas v. Reynold McLemee, cause number

      CR15-00278 in the 294th Judicial District of Van Zandt County,
      Texas.

I.    On November 30, 2015, Counsel was in the County Court at Law

      of Smith County, Texas for a jury trial setting in State of Texas v.

      Rov'Tavien Floyd-Whitfield, cause number 001-82167-15.

Additionally, Counsel has the following cases and deadlines in appellate

matters:


A.    Appellant's Brief in Sidney Lynch v. State of Texas, cause number

      12-15-00167-15 on December 7, 2015;

B.    Appellant's Brief in Gavlord Stevens v. State of Texas, cause

      numbers 12-15-00162-CR, 12-15-00163-CRand 12-15-00164-CRon

      December 14, 2015;

C.    Appellant's Brief in Shai'Keston Mackey v. State of Texas, cause

      number 12-15-00243-CR on December 16, 2015;

D.    Appellant's Brief in Cedric Humble. Jr. v. State of Texas, cause

      number 12-15-00239-CR upon completion ofthe Reporter's Record!

E.    Appellant's Brief in Joseph Neal Jones v. State of Texas, cause

      number 12-15-00267-CR upon the completion of the Reporter's

      Record; and

F.    Appellant's Brief in Neal Hunter v. State of Texas, cause number

      12-15-00268-CR upon the completion of the Reporter's Record.
      8.     Defendant is in custody.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File the Brief on the Merits, and for such other

and further relief as the Court may deem appropriate.


                                        Respectfully submitted,


                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830



                                        By:     /S/ James W. Huggler. Jr.
                                              James W. Huggler, Jr.
                                              State Bar No. 00795437
                                              Attorney for Kenneth Walker



                           CERTIFICATE OF SERVICE

      This is to certify that on December 1, 2015, a true and correct copy of the above

and foregoing document was served on Mike West, Smith County District Attorney's

Office, and Lisa McMinn, State Prosecuting Attorney by electronic filing.




                                         /S/ James W. Huggler. Jr.
                                        James W. Huggler, Jr.